Citation Nr: 1014138	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-03 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 
1977 and from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the Veteran's 
claims.  

The Veteran claims that he has a right knee disability 
related to an injury in service and depression as secondary 
to service-connected epididymitis.  The Veteran's service 
medical records indicate that he sustained trauma to his 
right knee in March 1978.  He was noted to have a small 
abrasion on his knee which was cleaned and disinfected.  

The Veteran testified that he injured his knee during 
training in March 1978.  He fell while running and broke his 
fall with his right knee.  His knee landed on a rock.  He 
testified that he felt a strong sensation of pain and was 
treated for an abrasion but his knee was injured internally 
and the external damage was not extensive.  He continued to 
have problems with his knee in service and since his 
discharge from service.  He denied any trauma to his knee 
since service.  He also testified that he had depression 
related to his service-connected epididymitis because he had 
trouble maintaining an erection and engaging in sexual 
activity.  The Veteran indicated that he received Social 
Security benefits.  

Records from Regional Medical Center at Memphis document that 
the Veteran sustained a gunshot wound to the right calf in 
February 1996.  X-rays revealed a mid-fibular fracture.  

VA outpatient treatment reports dated through March 2009 
document a diagnosis of osteoarthritis of the knees as early 
as June 2005.  The records also document diagnoses of 
depression and depressive disorder.  In January 2008, one of 
the Veteran's treating psychiatrists noted that the Veteran 
had depression stemming from his sexual dysfunction and 
financial problems.  

In initial service connection claims, the VA must provide a 
VA medical examination where there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
reveals evidence of trauma to the right knee in service, a 
current diagnosis of osteoarthritis, and reports of a 
continuity of symptomatology since service.  Consequently, 
the Board finds that a VA examination should be obtained in 
order to ascertain the etiology of this disorder.  

With regard to the claim of service connection for depression 
as secondary to epididymitis, there is evidence of record 
tending to indicate that the Veteran's depression stems from 
sexual dysfunction.  Because the Veteran is service-connected 
for epididymitis, a VA examination should be obtained in 
order to determine whether the Veteran's depression has been 
caused by worsened due to his service-connected epididymitis.   

As the Veteran has suggested that he is in receipt of Social 
Security benefits, any available Social Security 
Administration (SSA) decisions pertaining to disability 
benefits and any medical records relied up by the SSA should 
be obtained and associated with the claims file.  Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).

Finally, any VA outpatient treatment reports dated after 
March 2009 should be obtained and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records dated after March 2009.  

2.  Contact the SSA and obtain copies of 
the Veteran's records regarding claims 
for SSA disability benefits, including 
any administrative decisions and all 
clinical records upon which those 
decisions were based.  If the search for 
any such records yields negative results, 
that should be clearly documented in the 
claims folder.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed right knee disability.  Any 
indicated tests should be accomplished.  
A complete rationale for any opinion must 
be provided.  The examiner should review 
the claims file and note that review in 
the report.  The examiner should opine as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's claimed right knee 
disability is related to his military 
service.  The examiner should consider 
the Veteran's treatment for a gunshot 
wound to the right calf in 1996.  

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any psychiatric disorder.  A complete 
rationale for any opinion must be 
provided.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any psychiatric disorder was caused or 
aggravated (increased in severity beyond 
the natural course of the condition) by 
the Veteran's service-connected 
epididymitis.  The examiner should 
consider the VA treatment records which 
indicate that the Veteran's depression 
stems in part from his sexual 
dysfunction.

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



